Tilzer, J. (dissenting).
The question of the excessiveness of a sentence is indeed “ a most delicate problem.” Nevertheless, while we now have the power to review the measure of discipline imposed by an administrative body, we may not substitute our discretion for that of the body with whom discretion has been lodged by the Legislature. Our inquiry as to the measure of a penalty is limited to a determination as to whether the punishment imposed “is so disproportionate to the offense, in the light of all the circumstances, as to be shocking to one’s *287sense of fairness ” and thus constitutes an abuse of discretion on the part of the administrative agency. (Matter of Stolz v. Board of Regents, 4 A D 2d 361; Matter of McGinnis’ Rest. v. Rohan, 6 A D 2d 115.) We cannot say that the cancellation of petitioner’s license was arbitrary, capricious or unreasonable. The realities of Manhattan or elsewhere compel the conclusion that petitioner’s conduct demonstrated a callous disregard for law and warranted the punishment imposed. The determination should be confirmed and the petition dismissed.
There is no suggestion from any source that the Federal agent, mentioned in the majority opinion, did-not act in accordance with the proper performance of his duties. He reported the attempted bribe to his superiors and the prosecution followed.
Markewich and Nunez, JJ., concur with McG-ivern, J.; Timer, J., dissents in opinion in which Capozzoli, J. P., concurs.
Determination of respondent modified, on the law and in the exercise of discretion, so as to mitigate the punishment from cancellation to suspension and, as so modified, the matter is remitted to the Authority for reconsideration and the imposition of a lesser penalty, and otherwise confirmed, without costs' and without disbursements.